Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 1 of 10 PageID #: 9


                                                                                                          FILED
                                                                                           8/22/2019 11:10
                                                                                           8/22/2019 11:10AM
                                                                                                           AM
                                                                                                   Delia  Sellers
                                                                                                   Delia Sellers
                                                                                                            Clerk
                                                                                                   District Clerk
                                              NoCV1915043
                                      C:iu-cc NoPV1915043
                                      Cause                                                  Liberty County,
                                                                                             Liberty County,TX TX


 MOISES    MARESd/b/a
  MOISESMARES      d/b/aAARON'S
                         AARON'S                §ss               IN THE
                                                                     TI-IC DISTRICT
                                                                           DISTRICT COURT OF
                                                                                          OI=
 'I'IRL:
 TIRE AND    I2EPAlRSERVICE,
         AND REPAIR  SFRVICC,                   ~
                                                 i
          1'laintiff                            ~
                                                a
 V.
 V.                                             ~                253rd
                                                                 253rd      JU®ICIAI,
                                                                            JUDICIAL DISTRIC'I'
                                                                                      DISTRICT
                                                ~
 SCOTTSDALE INSURANCE
 SCO`l"I'SDALL' INSURANCE                       §ss
 COIVIPANY,
 COMPANY,                                       ~
                                                ~
          Defendant.
          Defendant,                            §                   LII3ERTY COUNTY,
                                                                    LIBERTY  COUNTY, TEXAS
                                                                                     TE)iAS

          1'LAIA1TIFR'S ORIGIIVA[.PETITION
          PLAINTIFF'S ORIGINAL     Pr'1'IT10IiTAND
                                                tiNi)REQUEST
                                                      REQl1BSTFOR
                                                               PORDISCLOSURE
                                                                   1)ISC1,0SlJ!$E

 `I'OTHE
 TO  THE HONORABLE
         HONORABLCJUDGE
                   JUDGEOF SAID
                         01=    COURT:
                             SAID COURT:

          COMES  NOW,
          COi1rtES    Aaron's
                   NOW, Aaron Tire and
                              s Tirc   Repair
                                     and      Service
                                         Repair       ("Plaintiff"),
                                                 Scrvicc             and files
                                                          (`°Plaintifl"),      this, his
                                                                          and tiles  this,Original
                                                                                           his Origina)

 Petition
 Petitionand
          andRequest
              Requestforfor
                         Disclosure against
                            Disclosurc      Defendant
                                       agctinst       Scottsdale
                                                Defendant        Insurance
                                                            Scottsdale     Company
                                                                        Insurance Conipany

 ("Defendant"),
 ("Dctcndant"),and
                andininsupport
                        gupport  thercof
                               thereof   would
                                       would     i
                                             respectfully
                                              -cspecttitllyshow
                                                            sltowunto
                                                                  untodie Court
                                                                        the     thethe
                                                                            Court       foilowinb:
                                                                                    following:

                                  I)I.SCOVEltY COlVTR01,
                                  DISCOVERY              l'LAleI
                                               CONTROL PLAN

          Plaintiff itttendstotoconduct
          Plaintiff intends      conduct  diseovery
                                        discovery     in this
                                                  in this     matter
                                                          matter underunder
                                                                        LevelLevel
                                                                              3, in 3, in accordance
                                                                                    accordance with with

 Texas Rule
 '1'cxas Ituleofoi'Civil
                 Civil Procedure
                         Procedtire 190.4.
                                  190.4.

                                              I'ARTII~S
                                              PARTIES

          I.             relevant times,
                  At all t-cicvant  titncs.Plaintiff
                                            Plaintit'f'owned property
                                                     owned property     at 108
                                                                    at 108     E Hwy
                                                                            E Hwy     90, Dayton,
                                                                                  90, Dayton, TX TX

 77535.

          2.      Defendant
                  Det'cndantisisanan insurttnce
                                   insurance    c;ompany
                                             company doingdoing
                                                           business in the State
                                                                business   in theofState
                                                                                    TexasofTcxas
                                                                                          and,: and

 pursuant   Texas Insurance
 pursuanttoto'I'exas        Code
                     Insurance Codc §804,
                                 004, mayn2ay   be served
                                          be served        with process
                                                    with process         byits
                                                                 by serving serving  its agent for
                                                                               agent for

 service of
 service  ofprocess,
             process,thellie
                          Commissioner of the
                             Commissioner     Texas Department
                                            olfthe'l'csas       of Insurance,
                                                          Department   of Insurance, 333 Guadalupe,
                                                                              333 Guadalupe,

 Austin, Texas,78701.
 Austin, Texas, 78701.




                                             EXHIBIT 2
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 2 of 10 PageID #: 10




                                     JURISDICTiUN AND VCNUE
                                     JURISDICTION     VENUE

          3.
          3.      This Court
                       Courthas jurisdiction
                             ha.s            over
                                   jurisdiction   the the
                                                over  cause or action
                                                          cause       because
                                                                 ofaction     the amount
                                                                           because  the amount
                                                                                         in    in

  controversyisiswithin
  controversy     withinthe jurisdictional
                          thc              limits
                              jurisdictional       ofof
                                              liniits thethe
                                                          Court.
                                                             Court.

          4.
          4.      All  or aa substantial
                  /ill or                 pat
                             substantial part
                                           -t of
                                              of the
                                                 the events
                                                     eventsororomissions
                                                                omissionsgiving
                                                                            giving
                                                                                riserisc  to this
                                                                                      to this     lawrsuit
                                                                                              lawsuit

  occurred
  occurredininLiberty
               LibertyCounty,
                       County,Texas.
                                Texas. Thereforc,
                                     Therefore,     pursuant
                                                pursuant         Civ. Prac.
                                                              to'1'cx.
                                                         to Tex.       Civ. &
                                                                            Prac.
                                                                              Rem.  Rem-tiCode ti
                                                                                  & Code

  15.002, venue
  15.002,  venueis is
                   prOper in Liberty
                      proper         County,
                             in Liberty      Texas. The `l'he
                                        County,'I'csas. damages  being sought
                                                              damagcs   beind by
                                                                              soubht by Plaintiff
                                                                                 Plaintiff are in are in

  excessofofthe
  excess        minimum
              the        jurisdictional
                  minirnum               requirements
                            jurisdictiotial           of this
                                            requirements   of Court.
                                                              this Cotirt.

          5.
          5.      The Court
                  'I'he Coturthas
                               haspersonal jurisdiction
                                    personal            overover
                                               jurisdiction            because
                                                                 Dcicndant
                                                             Defendant      because Defendant
                                                                               Defendant does does

  busincssininthe
  business      theState
                     State  of'B'csas
                         of Texas     because
                                   andand     Defendant
                                          because       issued aissucd
                                                   DeI'endant           ofpoiicy
                                                                 policy a        of insurttncc
                                                                           insurance  covering covering

  property
  propertythat
           thatisislocated in in
                     located  this district.
                                 this tlistriet.

                                           PLAIN1!'IFF'SLOSS
                                           PLAINTIFF'S   LOSS

          6.
          6.      Plaintiflowned   the Property
                  t'laintil('owmed tlte property at 108ECHwy
                                                 at 108   1-E%vy  90, Dayton,
                                                             90, Dayton,      TX 77535
                                                                         TX 77535  (the (the

  "Property")
  "Propert}Y") at
               at all relevanttimes.
                  all relcvant  times.

          7.
          7.      The Property
                  'I'he Propertysustained
                                 sustainedsignificant  windstorm
                                             sil;nilicant        damage
                                                          windstorm     whenwhcn
                                                                    damage        l-lurricane
                                                                             Hurricane  HarveyHarvey

  ("[-larvcy") struck
  (''Harvey")  struck the
                       theHouston,
                           f-fouston.
                                    Texas area
                                      Texas    on or
                                             <trea onabout August
                                                      or about Aubust  25, 2017.
                                                                  25, 2017.

           8.
           S.     Defendant
                  Defendantissued anan
                             issucd  insurance policy
                                        insurance     (Policy
                                                   policy     No. CPS2578157)
                                                          (Policy             (the "Insurance
                                                                  No. CPS2578157)     (the "lnsurance

  Policy") covering theProperty,
           coveringthe  Property,which waswas
                                   which   in full
                                               in full force
                                                   force and and
                                                             effectcl7cct
                                                                     at theat theHarvey
                                                                            time  time Harvey
                                                                                        struck.struck.

           9.
           9.     Plaintiff had paid
                  I'laintilThad paid all
                                     all premiums forfor
                                         pt-emiunts    thethe         Policy
                                                               Insurance
                                                            Insurance        when
                                                                          Policy ivhen t-larvey
                                                                                   Harvey       damabed
                                                                                           damaged

  Plaintiff's property..
              property..

           10. "fhe
           10. The Insurance
                    lnsrirancePolicy
                               Policycovered Plaintiff's
                                       covered           Property
                                                Plaintiff's Property  for damage
                                                                  for damage      caused
                                                                             caused by   by

  windstorm, among
  windstorm,  amongother perils.
                     other perils.

           11.  Plaintiff has
           1 1. Plaintiff hasalready
                              alrendyincurred and
                                       incurred   will
                                                and    incur
                                                    ~vill incur sibnil icant
                                                             significant     expenses
                                                                         expenses       to repair
                                                                                  to repair the thc

  windstorm damage
  windstorm dumabethat Harvey
                    that       caused
                         I-larvey          atProperty.
                                      at the
                                  causcd      the Property.



                                                     2
    Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 3 of 10 PageID #: 11




               12.
               12.    Shortly after
                              ail.erHarvey,
                                    1-larvey,Plaintiff
                                              l'laintill'notified
                                                          notiticdthe
                                                                   theDefendant
                                                                       Dci'cndant  of damages
                                                                                of damages     sustained
                                                                                           sustained as a as n
                                                                                                                     4
                                                                                                                     {.

      result
      resultof
             ofHarvey and
               F-larvey   made
                        and    a claim
                            made        for benefits
                                   a claim  for benefits under
                                                     under       tlze insurance
                                                           the insurance  Policy.Policy.

               13.
               13.    Defendant
                      Delcndantassigned anan
                                assit;ned adjuster to investigate
                                             adjustcr             and adjust
                                                        to investigate       the foss.
                                                                       and adjttst  tite loss.
                                                                                                                     t~
~              14.
               1=1.   The adjuster
                      "1'he        visited
                            adituster      the the
                                      visited  property but failed
                                                   property  but tailed to litlly
                                                                   to fully       and fairly
                                                                            and fairly       investigate
                                                                                       investigate       the loss.
                                                                                                   the loss.

              15.
              15.     The
                      7'headjuster
                           adjusterprepared a damage
                                     prepared        estimate
                                               a damage       but failed
                                                          estiinate  but to
                                                                          litiled
                                                                             abidetoby
                                                                                     abide  by the
                                                                                       the terms ofterms
                                                                                                    the ofthe

      Insurance
      Insutmnce Policy,
                 Policy,thethc
                            Defendant's general
                               Defendant°s      company
                                           generil      claimsclaims
                                                   cornpany     handling
                                                                      handling standards,
                                                                         standards,         undlor with
                                                                                    and/or with
                                                                                                                     4



      recognized     clainishandling
      recoilyttizedclaims            standards.
                             hanclling  standards.

               16.
               16.    The adjuster
                      'I'he adjusterimproperly omitted
                                      improperly       andand
                                                 omitted   undervalued covered
                                                              tmdetvalued      losseslosses
                                                                           covered    from windstorm
                                                                                            from windstorm

      damage caused
      cintnagc      by by
               caused  Harvey
                          Harvey  to Plaintiffs
                              to the            Property.
                                     thc Pltiintiffs Property.

               l7.
               17.    Defendant
                      Defetydantfailed toto
                                  failed  pay Plaintiff
                                            pay         forfor
                                                Plaintiff   covered
                                                               covered windstorm
                                                                    windstorm    damabe
                                                                              damage to theto the Property
                                                                                            Property

      causedbybyHarvey.
      caused     Harvey.

               l$.
               18.    Plaintiff' submitted aadamage
                      Plaintilf'subtnitted    damageassessment to thetoDefendant,
                                                       assessment       the Defendant,
                                                                                  seekingseeking
                                                                                          paymentpayment
                                                                                                  of the of tlte

      damaged property,
      damaged  property,less thethe
                           less  policy deductible.
                                     policy dcductible.

              19. "I'he
              19. The amount
                        amountsought
                               soughtbyby
                                        thethe Plaintiff
                                            Plaintiff waswas based
                                                          based      on a ftrsthand
                                                                on a firsthand       inspection
                                                                               inspection and and

      damage assessment
      c3aniat;e         prepared
                assessment       by Plaintiffs
                            prepared  by Plaintiff's experts.
                                               experts.       "fhe damage
                                                        The damage         assessment
                                                                    assessment included a included
                                                                                           room-by-a room-by-

      room,line-by-line,
      room, line-by-line,unit
                          tmitcost
                               costdamage estimate.
                                     damage   estimate- Plaintif('s
                                                    Plaintiffs      eaperts
                                                               experts found found
                                                                              that thethat the «rindstorm
                                                                                        windstorm

      damage greatly
      damage  breailyexceeded the Ihe
                       exceeded   amount and scope
                                      amount       of the Defendant's
                                              and scope   of tlte Delcndant's adjustment.
                                                                      adjustment.

              20.
              20.     Defendant
                      Del'endanthas
                                 liasunreasonably
                                      unreasonablyrefused  to acknowledge
                                                      rel'used  to ackncnwledge  Plaintil'Ps
                                                                          Plaintiff's expert'sexpert's
                                                                                               damage damage

      assessment    a basis
      assessment as as      for coverage
                       a basis           and has
                                I'or coverabe and   hastofailed
                                                 failed    issueto issue paymcnt
                                                                 payment          based
                                                                         based on said   on said damage
                                                                                       damage

      assessment.
      assessment.

              21.
              21.     Harvey windstorm
                      1-larvey windstormcaused
                                          caused every
                                               every lossloss Plai has identified.
                                                          Plaintiff
                                                              ►itifi'itas identified.




                                                        3
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 4 of 10 PageID #: 12




           22.     Dc(cndant knows that
                   Defendant            I'laintifl' is entitled
                                   that Plaintiff'     entitled to
                                                                to payment
                                                                   paymcnt of
                                                                           of insurance
                                                                              insurance proceeds under
                                                                                                 wider     ia

  the terms of
            of tlic
               the property
                    property insurance
                             insurance policy  that Defendant issttcd
                                       policy tizat                   Ibr the
                                                              issued for                     that
                                                                          tlte items of loss tltat         ;

  1'laintiffhas
  Plaintiff has identiiied.
                identified.

           23.     Dcl'endant has no reasonable basis for
                   Defendant                          for ref'using               Harvey windstorm
                                                          refusing to pay for the I-larvey windstorm

  losses for which
             whieli Piaintiff
                    Plaintiff seeks
                              seeks insur•ance
                                     insurance proceeds.

           24.     Dcfcndant's actions
                   Defendant's         constitute aa breach
                               actions c:onstitute   breach of
                                                            ol'the common law duty
                                                               the common     duty of
                                                                                   of good faith and

  fair dealing.
  i'air deaiing.                                                                                           `

           25.     Defendant Itas knowinbly and
                             has knowingly                    misrepresented Plaintiff's
                                            and intentionally misrepresented              insurance
                                                                             Plaintifi's insturance

  coveral;e to Plainf
  coverage to  Plain[ill'to
                         to avoid complyinb
                                  complying with its contractual obligation
                                                                 obligation to pay for
                                                                            to pay for Plaintiff's
                                                                                       Plaintif0's

  covered losses
          losses due
                 due to
                      tof-larvcy windstorm damage.
                         Harvey xvindstorm

           26.     Defcndant's
                   Defendant's obstinatc            acknowledgc its coverage
                                         refusal to acknowledge
                               obstinate retiisal                   coveraae responsibilities
                                                                             responsibilities out
                                                                                              out of
                                                                                                  of       ?
                                                                                                           ,

  court has        cd Plaintiff
            required
        has rcquiz-   Plaintiff to Gle       action, thereby causing
                                   file this action,         causinb Plaintiff and this Court to endure
                                                                     PlaintilTand                          '

  unneeessary burden, expense, and delay.
  unnecessary

           27.     I'laintiffhas
                   Plaintiff hasfiled
                                 filed this
                                        thissttit
                                            suit to
                                                  to recover
                                                     recover tlte
                                                             the amount owed under the Insurance Policy,

  wliich Defendant -ivrongfulty
  which Det'endant wrongfully denied.
                                denicd.

                                              C08JNT II
                                              COUNT
                                       BREACH   OF CONTRACT
                                       I31tEACI{OF CONTI2AC'I'

           28.     PlaintiiThereby
                   Plaintiff hereby repcats and incorporates
                                    repeats ancl incorporates by
                                                              by reference
                                                                 relercnce the
                                                                           the allegations
                                                                               allebations in the

  preceding paragraphs of
                       ol'this Petition as
                          this Petition as ifif set fortli
                                                    forth fitlly
                                                           fully herein.

           29.     Plaintiff and Defendttnt
                   Plaintiff     Defendant entered         eontract for insurance coverage
                                            entered into a contract               coverat;e when

  Plaitttilt
  Plaintiff purchaseci and Defendant issucd
             purchased and                      Insurance 1'olicy.
                                     issued the Insttrance Policy.

           30.     iI'laintiff paid his
                   Plaintiff paid   his policy
                                        policy premiums and otherwise
                                               premiums and otherwise maintained
                                                                      maintained the
                                                                                  ihe Insurance Policy,

  which was in l;oocl standitigatat the
               good standing         the time   the Property
                                          time the  Property sustained
                                                             sttstained windstorm
                                                                        windstorm loss
                                                                                  loss in
                                                                                       in August
                                                                                          August 2017.




                                                       4
                                                       SI
                                                       ~
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 5 of 10 PageID #: 13




          31.     Plaintiff
                  Plaintil7"has
                             hascomplied with all
                                 compliedwith ail obligations
                                                  obligtttions owed
                                                               owe:dunder  tlteInsurance
                                                                     underthe   Insttrance Policy,
                                                                                           Policy,

            conditions precedent to recovery.
  including conditions

          32.
          32_                 however; has breached its contractual obligations by wrongfully
                  Defendant, however,
                  Detendttnt,

           coverage and
  clenyingcoverage
  denying           and railing
                        failing to
                                to issue
                                   issuc payment
                                         payment for the amount
                                                 for the amount owed
                                                                owed on this claim
                                                                     on this claim as documented
                                                                                      doctunented

  in
  in Plaintiff
     Plaintiff'sswritten
                 writtendemaoid
                         demand for payment and supporting
                                for ptiyment    supportinb documents.

          33.     Defendant's
                  Defendant's improper  denial has
                               improper dc:nial     hanned Plaintiff
                                                has harmed           by denying
                                                           1'laintiffby denving the money to which

  Plaintiff is entitled                 of the
               cntitled under the terms or tlic Insurance
                                                hisurance Policy.

                                               COUNT lt
                                               C®UNT    II
                          VIOLATIONOI<'
                          VI®LATION           TEXASINSIJRANCf:
                                         OF TFXAS     INSURANCE     CODE:
                                                                  C®DE:
                            UNFAIR                      PRACTICESAND
                                      SETTLEMENT pRAC'I'ICES
                            Ul1fFA➢ R SC:T't'LC11'IENT               AND
                       MISREPRESENTATION
                       1YlISREI'RESEfV7'ATION    C?FOF  INSURANCE
                                                     IPlSUlfdAl      POLICY
                                                                ►dCF d'OLICY

         35.
         3$.                               auid incorporates
                  Plaintiff hereby repeats and
                  Plaintiff                      incorporates by
                                                              by reference  the allegations
                                                                 rcicrcnce the  allegations in the

  precedinl; paragraphs of this Petition as ifset
  preceding                                        forth fully
                                            if set forth fully herein.
                                                               hcrein.

         36. ,                 conduct constitutes
                  Defcndant's condita:t
                  Defendant's           c:ottstitutesmultiple
                                                     multiple violations
                                                              viol.ttionsof
                                                                          ofthe   Texas Insurance
                                                                             tlieTexas   Instuance Code,
                                                                                                   Code,

  Unfair Setticment Practices,"I'ex.
         Settlement Practices, Tex. Ins.
                                     Ins. Cocic
                                          Code § 541.060;
                                                 541.060; :tnd Misrepresentation of
                                                          and Misrepresenttttirnti of Insurance

  Policy, *541.061. All violations
          §541.061. A11  violationsunder  thisarticle
                                    underthis          arcmade
                                               articlearc madeactionable
                                                               actionableby
                                                                         bvTex.
                                                                            Tea. Ins. Code
                                                                                      Code §

  541.151.

         37.      Defendant°s             misrepresentinl; to Plaintiff material
                  Defendant's practice of misrepresenting               material facts relating to the

                                    unlair method of competition and an unfair and
  coverage at issue, constitutes an unfair                                     and deceptive
                                                                                   deceptive act or

  practice
  practice in
           in the
              the business of insurance. Tex. lns.
                           ofinsurancc.'1'ex.             541.060(a)(1); §
                                              Ins. Code § 541.060(a)(1):   541.061.
                                                                         S 541.063

         38.      Defendant's practice
                  Delcndant's practice of failing
                                          failing to attempt in
                                                             in good faitlh
                                                                     faith to
                                                                            to effectuate
                                                                               effectuute an prompt,
                                                                                             proinpt,

  fair, and equitable settlement
        and equitceble sctticment of
                                  of the
                                     thc claim, even though Defendant's
                                                cven tihough Dcicndant=s liability
                                                                          iiability under the lnsutmncc
                                                                                               Insurance

             reasonably clear,
  Policy was rcasonably clear, constiflutes an unfair method
                               constitutes an         metljod of competition and an
                                                                                 an tenfair
                                                                                     unfair and

  deceptive
  dcccptive act                the business of insurance. Tex. Ins. Code §S 541.060(3)(2)(A);
                or practice in tlte
            act or                                                                            S
                                                                            541.060(a)(2)(A): §

  541.061.
  54 1.061.

                                                     5
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 6 of 10 PageID #: 14




          39.     Defendant's practice
                  Dcfendant's practice of failingto
                                       offailing  to promptly
                                                     promptly provide
                                                              provide Plaintiff
                                                                      Plaintiff with a reasonable

  explanation of the basis in
  cxplanation              in the Policy, in relation to tlic
                                                         the facts or
                                                                   or applicable
                                                                      applicable law, for their failure to

  offer
  o1Tera acompromise
           compromisesettlement
                      settlementof
                                 ofthe  claim,constitutes
                                    theclaim,  constitates an
                                                            an unfair
                                                               unfair method
                                                                      method of
                                                                             of competition
                                                                                competition and an           ;
                                                                                                             ,
  unfair and deceptive
             dcceptive act or p-actice
                              practice in tlie
                                          the business of insurance. Tex. Jns.      S 541.060(a)(3);
                                                                          Ins. Code § 541.060(a)(3);         ~
                                                                                                             i
  §ti 541.061.                                                                                               I


          40.     Defendant's practice
                  Dctendant's practice of refusing to pay Plaintiffs
                                                          Plaintiffs claim without
                                                                           without condueiing
                                                                                   conducting a

  reasonable investigation,
             ijtvestigation, constitutes an unfair method
                                                   metliod of
                                                           of competition
                                                              cotnpetition and
                                                                           and an
                                                                               an unfair
                                                                                  ttnfair and
                                                                                          and deceptive
                                                                                              deceptivc

  act or practice
         practice in
                   in thc
                       thebusiness
                           businessofofittsui•ancc.
                                         insurance. "re.x.
                                                    Tex. Ins.
                                                           Ins. Code
                                                                Code §§ 541.060(a)(7).
                                                                        541.060(a)(7).

          41.     Each of Defendanl's
                          Defendant's acts described herein, together
                                                             tosether and singularly,
                                                                          sinbularly, were done

  "knowingly"              is used
  "knowingly" as that term is used in
                                   in the Tcxas
                                          Texas Insurance
                                                insurance Code and
                                                               and were
                                                                   weie a producing cause
                                                                                    cattse of
                                                                                           of

  Plaintiffs damages described
  Plaintiffs damages described herein.

                                         COUNT
                                         COUN'I' III
                           VIOLATION OF
                                     OF'I'EXAS
                                        TEXAS INSURANCE
                                               INSURANCE CODE:
                               PROiY1PT I'Al'MENT OF
                               PROMPT PAYMENT      OF CLAIMS
                                                      CLAIMS

          42.     Plaintiff hereby repeats and incorporates by reference the
                  Plaintiif I;ereby                                      thc allegations
                                                                             allegations in the

  preceding paragraphs
            paragr•aphsof
                        ofthis
                           this Petition
                                Petitionas
                                         as ififset
                                                set fortli
                                                    forth fully herein.

          43.     Defendant's conduct constitutes
                  Defendant's conduct constitutes niuitiple
                                                  multiple violations of the
                                                                         thc Texas Insurance
                                                                                   lnsurance Code,

  Prompt Payment
         Payment of
                 of Claims.
                    Claims. Tex.
                            Tex. Ins.
                                 Lis.Code,
                                      Code,Chapter
                                           Chapter542.
                                                   542. All
                                                        nll violations made under this article

  arc made actionable by
                      by Tex.
                         Tex. Ins.
                              Ins. Codc
                                   Code ti§ 542.060.

          44.     Defendant's failure to acknowledge receipt of
                  Def'endant's                               of Plaintiffs
                                                                PlaintifFs claim, commence

  investigation oldie  claim, and request
                ol'thc claini.            from Plaintiff all items, statements, and forms that they
                                  request Irom

                                        within the
  reasonably believed would be required witliin the applicable
                                                    applicahle time
                                                               tnne constraints, constitutes
                                                                                 cimstitutes a non-

  prompt payment
         payrnent of claims and a violation of
                  ofclaims                     Tex. Ins.
                                            ofTex.   Ins. Code § 542.055.




                                                       6


                                                                                                             ~
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 7 of 10 PageID #: 15


                                                                                                                  i


                                                                                                                  F



                                                                                                                  f




          45.     Defendant's
                  Del'cndant's lailurc
                                failure to  notify l'laintifT
                                         to noti(y  Plaintiff' in writiob of its
                                                                  writing of its accepttutcc
                                                                                 acceptance or nejection of
                                                                                               rejection of       ~
                                                                                                                  i
                                                                                                                  t
      claim within
  the claien witliin the applicable timc
                                    time constrc►
                                         constraints,
                                                  ints_constitutes
                                                        constitutesaa non-prompt payment of the claim.
                                                                      non-prompt payment

  Tex. Ins. Code
  'I'es.         $ 542.056.
            Codc §                                                                                                '

          46.     Defendant's delay of
                  Defendant's delay of the
                                       the payment
                                           payment of Plaintiff
                                                      Plaintiff'ss claitn
                                                                   claim followinb
                                                                          following its receipt of all

  items, statements, and f'orms
         statanents, and  forms rcasonabiy
                                reasonably requestcd
                                           requested and required, tonger
                                                                   longer lhan
                                                                          than thc
                                                                               the amount of time

  provided
  provided for, constitutes a non-prompt payment of the claim.
                                                        claim. Tex. Ins. Code *y 542.058.

                                      COUNT tVIV
                  BRL+'ACHOF
                  BREACH   OFDUTY
                              DUTIIOF
                                    OFGOOD
                                       C:OODFAITH  ANDFAIR
                                             FAITHAND  FAiRDEALING.
                                                           DEALING

          47.     Plaintiff hereby tvpcats
                  Plaintiff hereby  repeats and
                                            and incorporates
                                                 incorporatesby
                                                             bytvfca-ence
                                                                reference the
                                                                           the allegations
                                                                               allegations in the

  preceding paragraphs of this Petition
                       oi'tl,is Petition As
                                         as if set fortl,
                                             ifset forth fully herein.

          48.     The  insurance Policy
                  The lnsurance   Policywas
                                        wasan
                                            aninsuranee
                                               insurancecontract
                                                         contracttttat
                                                                   thatesistecl
                                                                        existedbet-vveen the Plaintiff
                                                                                between the

          Defendant. The lnsurance
  and the Defendant.'I'he Insurance Policy
                                    Policy provided coverage for named windstorms during the life
                                           provided coverage

  of the policy, providing coverage for dwelling.
                           coveragc f'ordwellin3.

          49.     As a lrtrty  tothc
                        party to  theInsurance
                                      InsurancePol'acy
                                                Policy contract,
                                                       contract, Defendant oured aa duty
                                                                 Defendant owed     duty of good faith

  and fair                Plaintiff.
           dealing to the I'laintitl:
      fairdealinl;

          50.     However, Defendant
                  1-lowever, Defendantengaged
                                       engagedinin fraudulent,
                                                   fr.tttdulent. deceitful,
                                                                 deceitftrl, and other conduct
                                                                             and other  conduct

  inconsistent with
               with its
                    its contractual                Plaintiff.
                        iontractual obligations to Plaintifl:

          51.    -By
                  By failing
                     failing toto
                              to timely
                                  timely and adequately assess
                                         and adequately assess the Plaintiff's damages,
                                                               the Plaintift's damages, rcfusing
                                                                                        refusing to
                                                                                                              ~
  properly
  prciperlyadjust
            actjustthe
                    thc:loss,
                          loss,and
                                andrefusing
                                    re(itsinatotopay
                                                  paymoney
                                                     moneyititowed
                                                               owcd under
                                                                    under the
                                                                           the Insurance
                                                                               lnsurance Policy, despite
                                                                                                              ~
  knowing the damage              thereunder, Defendant
              damagc was covered thereunder.  Defendant has acted arbitrttrity,
                                                                  arbitrarily, capriciously, in a

  manner inconsistent with the rcasonable
                               reasonable expectations of tlie
                                          espectations of the Plaintiff,
                                                               Plaintit3; and
                                                                          and in
                                                                               in violation
                                                                                  violation(tithe
                                                                                            oftlte duties

  ol'good
  of       faith and
     good I'aitli and lair dealing.
                      1'airdealino.




                                                      7
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 8 of 10 PageID #: 16




          52.
          52.     For  these reasons
                  I'or tlhese  reasons   others
                                     andand     set out
                                            o(hcrs   setin this
                                                         out  in Petition,
                                                                 this 1'etition, Defendtint
                                                                           Defendant        breached
                                                                                     breached  the dutythe duty

  of good faith and
  ofgood        andfair
                    lairdealing
                         dealingowed
                                 owedto the Plaintiff,
                                        to the         proximately
                                               l'laintiff,         causing
                                                           proximately causing  Plaintii'I'to
                                                                           Plaintiff to suffersuf'ferdamages,
                                                                                               damages,

  includingeconomic
  including econo     damageand
                ► nic damage andemotional distress
                                 einotional        caused
                                             distress     by theby
                                                      causecl      the denial.
                                                                 denial.

          53.
          53.     Defendant
                  Def4ndantisisliable
                                 liabletotoPlaintiff
                                            Plaintifffor
                                                      forcompensatory,
                                                          compensatory,   consequential,
                                                                       consequential,      and punitive
                                                                                      and punitive

  damages asaswell
  damabcs      wcllassts
                      attorney fees,fees,
                         attoeney     costs,costs,     pre-judgment
                                                   cxpcnses,
                                             expenses,        pre interest,
                                                          ;judt;mc:nt        and
                                                                      intcrest,    allall
                                                                                tind      other
                                                                                       other    damages
                                                                                             damages

  and  reliefas
  and relief  asthis
                  thisCourt deems
                       Cotirt     justjust
                              deems    andand
                                           appropriate.
                                               appropriate.

                                      COUNT
                                      COUNT V
                                            V
                 V10LATION OF
                 VIOLATION OF 7'I:XAS DECEPTIVETRADE
                              TEXAS DECEPTIVE   TRADEPRACTICES/
                                                      1'RACTICES/
                           CONSUMER PI2(DTrC'61_ON ACT
                                       PROTECTION ACT

          54.
          54,    Plaintiff  hereby repeats
                 I'laintiff hereby repeatsand
                                           andincorporates by reference
                                                incorpordtes             the allegations
                                                               hy i-efcrence              in the in the
                                                                               tlie allegations

  precedinbparagraphs
  preceding parabraphsof of
                         thisthis
                               Petition as i Iset
                                  Petition   as i I'set  fully herein.
                                                  forth forth  fully herein.                                      ~
                                                                                                                  1
          55.
          55.     Defendant
                  Defendanthas
                            hascommitted violations
                                commitiect          of the
                                            violations     Texas
                                                        of thc     Deceptive
                                                               'I'cxas       TradeTrade
                                                                       Deceptive                                  ?
                                                                                                                  ;~
  Practices/Consumer
  I'ractices/ConsumcrProtection Act
                      ('rolection   ("DTPA").
                                  Act          The'fhe
                                      (°`DTI'A'`).  DTPA,    Section
                                                       D'I'I'A,      17.46,
                                                                Section 17.46,
                                                                            ct seq., of
                                                                            et serl.,    the Texas
                                                                                      ol'the Texas                 }t
                                                                                                                  i
  Business and
  13tisiness   Commerce
             and        Code,
                 Co,nmercc    provides
                           Code,       additional
                                  provides        protection
                                             additional      to consumers
                                                        protection        who are victims
                                                                    to consumers  who areofvictims of             i
                                                                                                                  r


  deceptive   improper,and/or
  deceptive,: improper, and/orillegal
                                illegalpractices, including
                                        p<<tcticcs.         the award
                                                      inchtding       of treble
                                                                 the a.vard oftreble damages
                                                                                damages        for knowing
                                                                                        for knowing               ~
                                                                                                                  ~
  violation,
  violation,and
             andfor
                 forattorneys'
                     attorneys'fees. Defendant's
                                 fees.           conduct
                                       Defendnnt's       in engaging
                                                    conduct          in suchinacts
                                                              in en6agina      suchandacts
                                                                                       practices has
                                                                                           and pi-actices has      ~
                                                                                                                  1
  resultedininactual
  resulted           and
               acttial   consequential
                       and             damages
                           eonsequential       to Plaintiff
                                          damal;es          and supports
                                                     to PlaintilTand     an award
                                                                      supports  anfor
                                                                                   award
                                                                                      treblefor treble            ~

  damages.
  damages.                                                                                                         ~

         56.
         56.     Lacli or
                 Each  of Defendant's
                          Defendant'sacts
                                      actsdescribed
                                            described       together
                                                       hercin_
                                                    herein,          and singularly,
                                                                toQether   and singularly, were done
                                                                                     were done                    ,
  "knowingly" as
  "°knowingly" nsthat
                  thatterm
                        term
                           is is
                               used in the
                                 used       Texas Deceptive
                                        in the'1'esas Deceptive'1'rade   Nractices
                                                            Trade Practices Act andAct and
                                                                                    were a were a                  ~
                                                                                                                  ~
  producing
  producinbcause
            causeofol"
                    Plaintiff's  damages
                       1'laintiff's      described
                                    dama};es       herein.
                                             described  herein,

         57.
         57.     Plaintiff is entitled
                 Plaintiff              toactual
                              entitled to  actualdamages
                                                  damagesresulting fromicom
                                                            resultinb    thesethesc  violations
                                                                                violations of theol'the
                                                                                                  law. laAv,

  These datriages.include
  'I'hcse damages.include thethe
                              sums
                                 sunts Dei'cndant
                                   Defendant      has wronefiilly
                                             has wrongfully refusedretiised to pay
                                                                     to pay and anyand any consequential
                                                                                    consequential

  damages toto
  damages    Plaintiff's economic
               Plaintiff's        welfare
                           economic       in the
                                    weilare      future,
                                              in the future,  including
                                                         including      any exacerbation
                                                                   any exacerbation        of economic
                                                                                    of economic


                                                     8
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 9 of 10 PageID #: 17




  condition occasioned by the dclay
                              delay in
                                    in paymcnt
                                       payment of
                                               of these claims. Plttintiff
                                                                Plaintiff is also entitled to

  recovery of
           of treble damages for Defendant's
                                 Defendant's knowing
                                             knowing violations.

                                                DANIAC.I;S
                                                DAMAGES

          58.
          58.     The above described acts,
                  1'lic               acts, oniissions,
                                            omissions, failtores,
                                                        failures, and
                                                                   and conduct
                                                                       conduct of
                                                                               of Defendant have

         Plaintiff to su(Ier
  caused Plaintiff           damages which
                      suffer darna=;es which include,  without limitation,
                                             inclutle, without  limitation, the
                                                                             the cost
                                                                                 cost to
                                                                                      to properly repair

  the damage   to Plaintiff's
      darnage to  Plainiifl's property.

          59.                "knowingly"attd
                   Defendant "knowingly" and "intentionally"
                                             "intentionally"conimitteci
                                                             committed deceptivc
                                                                        deceptivetrade
                                                                                  tradepr•actices
                                                                                        practices

  and         insurancc practices as
  atid unfair insurance           as those
                                     those terms are defined
                                           terms are defined in
                                                              inthe
                                                                 tiieapplicable
                                                                      applicabiestatutes.
                                                                                 statutcs.As
                                                                                          Asaaresult,
                                                                                               resttlt, .

  Plaintiff1Tisisentitled
  Plainti         entit(edtotoadditional
                               additionaldamages
                                          dtunagesunder
                                                   undcrSection
                                                         Section 17.50(b)( I) of
                                                                 17.50(b)(1)  of the D711PA
                                                                                     DTPA and
                                                                                            andChapters
                                                                                               Chapters

  541 and 542 of the Texas  Insurance Cocle.
                     Tcsas Insurance  Code.

          60.      Defendant's                             Ibith and fair dealing
                                breach of its duty of eood ti►ith
                   Defendiutt's brcacli                                           owed to
                                                                          deaiing owed  to Plaintiff
                                                                                           Plaintiffxvas
                                                                                                     was

  done intentionally and with
                         with tnitlice
                              malice and bross
                                         gross negligcnce          terms are
                                               negligence as those terms are cictined
                                                                             defined in Chapter 41

  of the Texas
         Teaas Civil 1'tactice
                     Practice and Remedies Codc.
                                           Code. These
                                                 Thcsc violations are the type oftonduct
                                                                  are the      of'conduct that the

           Texas protects
        of'I'e.xas
  state of         protccts its citizens against by the imposition of exemplary damages.
                                                                                attn,ages.

          61.     Therefore, Plaintiffseeks
                  Thercfore. Plainliff       the recovery
                                       seeks the recovery of exemplary damages in an amount to be

  determined by the iinder
                    finderoi'
                           of fact
                              fact tltat is sulTicient
                                   that is                pttnisli Defendant
                                            sufficient to punish   Delendaiit for its wrongful
                                                                                      wrongfttl conduct

                example to deter this Defendant and othcrs
  and to set an eKample                             others similarly situated fi•om committing
                                                                              from committing

                      future.
  similar acts in the fitture.

          62.     As a resutt
                       result of Defendant's conduct described herein,
                                 Dc(endant's conduct           iierein. Plaintiff
                                                                        Plaintill'has
                                                                                  has been forced to

  retain thc
  rctain the undersigned attorncy
                         attorney to
                                  to prosecute
                                     prosecute tliis
                                                this action.
                                                     action. Plaintiff
                                                             Plaintiff isis entitied
                                                                            entitled to
                                                                                      torccover
                                                                                         recoverreztsonable
                                                                                                 reasonable

  attorneys'
  itttorneys= fees
               Ices under
                    under any
                          atnyapplicable
                               applicablc statute.
                                          statutc.

          63.     Plaintiff  is entitled
                  Plaintifl'is  entitled to
                                         to the
                                            the recovery
                                                recovery ofiattorncys'
                                                         of attorneys' (ecs
                                                                       fees necessary
                                                                            necessary to
                                                                                      to afford its
                                                                                                its riglits,
                                                                                                    rights,

  along with the
             thc costs
                 cosis and expenses set forth by law.
                           espcnscs sct



                                                      9
Case 1:19-cv-00504-MJT Document 1-2 Filed 10/16/19 Page 10 of 10 PageID #: 18




           64,     Plaintiff seeks monetary
                   Plaintiffseeks  monetary reliel'over
                                             relief over $200,000
                                                         $200,000 but
                                                                  but not more than $1,000,000.

                                   1dEQ[IES71-
                                   REQUEST li'QR
                                               FOR DISCLOSURE
                                                   bQSCLOSUl3r


          Pursuant to
          1'ursuant    Texas Rule
                    to'1'cxas Ruic of Civil I'rocedure
                                   of'Civil Procedure 194, 1'laintiffrcquests
                                                           Plaintiff requests tliat
                                                                               that Defendant
                                                                                    Defendant disclflse
                                                                                              disclose
                                                                                                             3
       materialsdescribed
  the ►naterials
  lite           describedinin T.R.C.P.
                             T.R.C.I'.   Rule
                                       Rule    194.2.
                                            194.2.                                                          'i(
                                                                                                            !
                                                                                                            j

                                        PRAYER FOR
                                        ><'RAYI.k FOl2RELIEF
                                                      rtr,LICF                                              ~

           WHEREFORE,
           W1•11z-RLPORL.,
                       PREMISES   CONSIDERED,
                           PRGMIShS CONSID!?RED,Plaintiff
                                                 I'laintiffprays
                                                            pc-aysthat
                                                                    thatDefendant
                                                                         Defcndantbe
                                                                                  be cited
                                                                                     cited to               ~
                                                                                                             4
                                                                                                            1

  appear and answer, and that after            (he merits, Plaintiff recover
                              aiier a trial on lhe                           rrom Defendants
                                                                     recover from                           ~

  damages
  eiama8esfor
           i'orall
                allcauses
                    causcsof action described
                           ol'action describcd above, extra contractual
                                               above, extra contractual damages
                                                                        ciamagesas
                                                                                 asallowed
                                                                                    allowedby
                                                                                            bylaw
                                                                                               laa

      the causes of
  and tlte       of action described above,
                    action described above. attorneys
                                            attorneys fees,
                                                      tees, costs
                                                            costs of court, and ,tli
                                                                  ofcourt,      all interest allowed

                 comrnon law and for such other
  by statute and common                   otlier relief to which
                                                           which Plaintiff may be entitled, both in

  ecluity
  equity and      law..
          andatatlaw.

                                                             Respectfullysubmiltccl,
                                                             Respectfitlly submitted,


  August 21.2019
         21, 2019                                            s/ Shane
                                                             sJ   Siiane McClelland
                                                                          McCleiland
                                                             Shane McClelland
                                                             TX 13ar#
                                                             TX    Bar# 24046383
                                                                           24046383
                                                             Attorney-in-Charge for
                                                             Attorney-in-Ciiargle      for Plaintiff
                                                                                           Plaintiff
                                                             The Law
                                                             "1'hc   1.ativOffices
                                                                            Officcsof
                                                                                    of Shane
                                                                                       Shane McClellai3
                                                                                              McClellandd
                                                             440 Cobin
                                                             440    Cobia llrive,
                                                                            Drive,Suitc
                                                                                   Suite101
                                                                                          101
                                                             Katy, Texas
                                                                      Texas 77494
                                                             Phone:(713)
                                                             I'hone:    (713)987-7107
                                                                               987-7107
                                                             Fax: (832)
                                                             1=aix:            827-4207
                                                                        (832)827-4207
                                                             1-Email:  ShaneOc hmtrial.com
                                                               -2mail: 5hanc@hmtrial.com

                                                             A trortzey
                                                             il        forPlciitit
                                                                tlornepfir Plaint tff




                                                        10
